Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability
A Corrected Notice of Allowance is being issued to address erroneous claim numbers cited in the original Allowability Notice.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments to the claims and associated arguments have been considered and are sufficient to overcome the previously made rejections.
Regarding claims 1, 7 and 8, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
…the time parameter being a time of detection of the respective first of second physical quantity or a correlation value that is correlated with the time of detection of the respective first or second physical quantity
monitor a state of the storage battery using a set of first physical quantity and second physical quantity of which a difference in the time of detection is shorter than the detection period, among the first physical quantities and the second physical quantities stored, based on the time parameter.
Claims 2-6 are also allowable for further limiting allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         

/SON T LE/               Primary Examiner, Art Unit 2863